Citation Nr: 0203707	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  98-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1966 to February 
1968.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision by the Jackson, Mississippi, Regional Office (RO), 
which denied service connection for a post-traumatic stress 
disorder, diabetes mellitus, hypertension, and a bilateral 
shoulder disability, claimed as arthralgia.  A 
videoconference hearing was held in April 1999 before the 
undersigned Board Member.  In a July 1999 decision, the Board 
denied the bilateral shoulder and post-traumatic stress 
disorder service connection issues; and remanded the other 
appellate issues to the RO for additional evidentiary 
development.  

Subsequently, there was a change in the law dealing with 
entitlement to service connection for diabetes mellitus.  A 
final regulatory amendment to 38 C.F.R. § 3.309(e), adding 
Type II diabetes to VA's list of presumptive service-
connection diseases based on herbicide exposure (including 
Agent Orange), was promulgated.  See 66 Fed. Reg. 23,166-
23,169 (May 8, 2001), effective July 9, 2001.  By a 
subsequent August 2001 rating decision, the RO applied the 
new law and granted presumptive service connection for Type 
II diabetes mellitus due to Agent Orange exposure, thereby 
rendering the diabetes mellitus service connection issue 
moot.  See also appellant's August 2001 letter, which 
expressed an intention to limit his appeal to service 
connection for hypertension.  

It should be pointed out that this claim has been considered 
only on a direct and presumptive basis.  This has been 
consistent with the appellant's contentions.  That is, 
appellant has not indicated an intention to request secondary 
service connection for hypertension.  Thus, the Board's 
jurisdiction is currently limited to deciding the remaining 
appellate issue of entitlement to direct and presumptive 
service connection for hypertension.  If the appellant or his 
representative want to file a secondary service connection 
claim, they should file such claim, with specificity at the 
RO.


FINDING OF FACT

It has not been shown, by probative, competent evidence, that 
appellant's hypertension was present in service or proximate 
thereto or was manifested to a compensable degree within the 
one-year post-service presumptive period.


CONCLUSION OF LAW

Appellant's hypertension was not incurred in or aggravated by 
wartime service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to a preliminary matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)) 
became law.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Under the Veterans Claims Assistance Act of 
2000, new duty to assist provisions include requiring VA to 
provide medical opinion when such opinion is necessary to 
make a decision on a claim.  Pursuant to the Board's July 
1999 remand, a VA cardiovascular examination was conducted in 
July 2000 with medical opinion rendered as to the etiology of 
appellant's hypertensive disease.  

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that said hypertensive disease was related to 
military service or was manifested to a compensable degree 
within the one-year post-service presumptive period.  See, in 
particular, a June 1998 Statement of the Case and a May 2001 
Supplemental Statement of the Case.  Said Statements 
discussed in detail the competent evidence then of record, 
the applicable legal theories, laws, and regulations 
governing service connection, and the reasons for denial of 
the claim.  It appears from the claims folder that the 
available service medical records are associated with the 
claims folder; that the RO has sought and obtained other 
relevant medical records to the extent available; appellant 
has had an opportunity to submit medical records and other 
documents; and appellant and his spouse have testified at a 
personal hearing on said appellate issue.  Thus, the Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, has been satisfied with respect to 
the issue on appeal.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and hypertensive disease becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Appellant contends and testified at an April 1999 
videoconference hearing, in essence, that his hypertension is 
related to service; that he was diagnosed with hypertension 
in the early 1970's; and that the in-service and post-service 
symptomatology of the claimed disability has remained 
essentially the same.  However, lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The evidentiary record reveals that a January 1966 service 
induction examination report did not include any pertinent 
complaints, findings, or diagnoses, except his blood pressure 
was 138/88.  A chest x-ray study was unremarkable.  In an 
attendant medical questionnaire, it was indicated that 
appellant had received pre-service treatment for "fainting 
spells"; and that he had had heart pounding/palpitations, 
high or low blood pressure, and depression/fainting spells. 
Additionally, in that attendant medical questionnaire, a 
physician's elaboration noted occasional dizzy spells with 
nervousness; no recent heart palpitations; and a history of 
low (emphasis added) blood pressure four years ago, for which 
appellant had taken pills.  

The remaining service medical records, including a February 
1968 service separation examination report, did not include 
any pertinent complaints, findings, or diagnoses.  On that 
service separation examination, his blood pressure was 120/80 
and a chest x-ray study was unremarkable.  Although in an 
attendant medical questionnaire, it was indicated that 
appellant had had high or low blood pressure, a physician's 
elaboration did not note any pertinent current findings or 
diagnoses.   

Significantly, the earliest post-service clinical record 
pertaining to hypertension was not until 1997, nearly two 
decades after appellant's service, when a 10-year history of 
hypertension was reported.  See 1997 VA outpatient treatment 
records.  

Although hypertension was diagnosed on an April 1998 VA 
examination, the examiner stated that it would be difficult 
to render an opinion as to the etiology of said condition 
without any records (apparently referring to service medical 
records) to review.  Subsequently, the Board remanded the 
appellate issue, in part, for the RO to arrange an adequate 
VA examination with medical opinion rendered as to the 
etiology of appellant's hypertension.  

On July 2000 VA cardiovascular examination, the examiner 
stated that the claims folder was reviewed; that appellant 
stated receiving initial therapy for high blood pressure in 
the early 1970's; and that the earliest documented treatment 
for hypertension was a pharmacy record showing Dyazide 
prescribed in the 1980's.  Additionally, that examiner noted 
appellant's medical complaints set forth in service medical 
questionnaires; stated that appellant's blood pressure of 
138/88 on service induction examination was a high normal 
reading; stated that there were no blood pressure readings 
during the remainder of service, except for 120/80 on service 
separation examination; and stated that cardiac evaluations 
at service induction and separation examinations were normal.  
He opined that appellant's history of blood pressure problems 
and a high normal reading at service induction were evidence 
of a genetic tendency for hypertension; that hypertension 
later became overt and required therapy; that there was no 
evidence hypertension was exacerbated by service; and that 
although the exact date of hypertension's onset was not 
documented, appellant had reported that therapy had been 
initiated in the early 1970's.  Based on these factors, the 
examiner concluded that "it is unlikely that hypertension 
became manifest requiring therapy within a year of separation 
from...service."  

In summary, the service medical records do not include any 
findings or diagnoses of hypertension or persistently 
elevated blood pressure readings medically interpreted as 
indicative of essential hypertension.  The earliest definite 
post-service medical evidence of hypertensive disease was not 
until the late 1990's, decades after service, when a 10-year 
history of hypertension was reported.  Even assuming the 
veracity of appellant's allegation that he was treated for 
hypertension in the early 1970's, its onset would still not 
be within the one-year post-service presumptive period.  

It is significant that the examiner who conducted the July 
2000 VA cardiovascular examination did not relate appellant's 
current hypertensive disease to service or proximate thereto.  
Appellant has not presented any probative, competent evidence 
indicating that chronic hypertensive disease was present in 
service or proximate thereto or was manifested to a 
compensable degree within the one-year post-service 
presumptive period.  

Consequently, since the probative, competent clinical 
evidence does not indicate that appellant has chronic 
hypertensive disease that was initially manifested in service 
or proximate thereto or was manifested to a compensable 
degree within the one-year post-service presumptive period, 
the claim for direct-incurrence and presumptive service 
connection for hypertensive disease is denied.  As the weight 
of the evidence is against the claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for hypertensive disease is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

